DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,022,043 (Jacobs).
For claim 8, Jacobs teaches a method of mode shaping of a laser beam within an unstable optical resonator layout comprising an active medium (fig. 1), wherein the method comprises the step of delivering a spatially shaped optical pump beam (fig. 1, pump light 11) to the active medium (fig. 1, gain medium 15), and wherein the gain distribution is generated by an optical pump beam's spatially intensity profile (inherent in providing a pump beam 11 to the pumped volume 16 in gain medium 15).
For claim 10, Jacobs teaches the laser beam is coupled by a means selected from the group consisting of: a partially reflecting mirror, a beam splitter, a polarizer and a polarization rotating element (fig. 1, GRM 13 is a partially reflecting mirror, col. 3, l.14-15).
For claim 11, Jacobs teaches the optical pump beam is coupled to the resonator layout by a dichroic mirror (fig. 1, 12, col. 3, l. 11-14).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-6, are rejected under 35 U.S.C. 103 as being unpatentable over US 5,022,043 (Jacobs) in view of US 4,458,350 (Holl).
For claim 1, Jacobs teaches a laser system providing a shaped intensity profile of an output beam within an unstable optical resonator layout (fig. 1) comprising: 
an active medium (fig. 1, 15), wherein the active medium comprises a pumped area (fig. 1, pumped column 16) and the gain distribution is generated by an optical pump beam's spatial intensity profile (fig. 1, pump light), and 
an output coupling configured to eject the output beam without introducing an aperture (fig. 1, 13, GRM Output coupler).
Jacobs does not teach wherein the output coupling is within the unstable resonator layout. However, Holl teaches the output coupling (fig. 4, 5)  is within the resonator layout (fig. 4, resonator formed by 2 and 3) in order to allow the outcoupling coefficient to be easily changed (col. 1, l. 47-54). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to used Holl’s output coupling within the resonator in the device of Jacobs in order to allow the outcoupling coefficient to be easily changed.
For claim 2, Jacobs teaches an end-pumped layout to deliver a spatially shaped optical pump beam to the active medium (fig.1, pump through end mirror 12).
For claim 5, Holl teaches the output coupling is selected from the group consisting of: a partially reflecting mirror, a beam splitter, a polarizer and a polarization rotating element (fig. 4, 5, col .2, l. 50-51).
For claim 6, Jacobs teaches the optical pump beam is coupled to the resonator layout by a dichroic mirror (fig. 1, 12, col. 3, l. 11-14).
Claims 3-4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,022,043 (Jacobs) and US 4,458,350 (Holl) in view of US 2006/0114951 (Chou).
Claims 3 Jacobs teaches the active medium is made of a neodymium solid state material (col. 3, l. 27-33) which is described in the instant application as a high gain medium. Jacobs does not teach the active medium is made of a low gain material. The instant application describes Ytterbium doped gain media as a low gain media.
Chou teaches an unstable resonator (fig. 9, [0050]) may use high gain neodymium or low gain ytterbium as a suitable gain medium in an unstable resonator ([0056]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the low gain active medium of Chou as a simple substitution for the gain medium of the previous combination as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative gain medium.  See MPEP 2143 I.B. The gain medium of Chou has the advantage of providing an alternative gain band region.
For claim 4, Jacobs does not teach at least one active element and/or at least one passive element for modifying the resonator losses. However, Chou teaches at least one active element and/or at least one passive element for modifying the resonator losses (fig. 9, 922) in order to allow the system to operate in a pulsed manner ([0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the element of Chou with the device of previous combination in order to allow the system to operate in a pulsed manner.
For claim 7, Jacobs does not teach the system according to claim 1 for use in q-switch or cavity dump operation mode or as a regenerative amplifier or in a mode locking regime.  However, Chou teaches using a system similar to that of claim 1 in q-switch or cavity dump operation mode or as a regenerative amplifier or in a mode locking regime in order to operate in a pulsed manner ([0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the device of the previous combination in q-switch or cavity dump operation mode or as a regenerative amplifier or in a mode locking regime as taught by Chou in order to allow the system to operate in a pulsed manner.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,022,043 (Jacobs) in view of U S2006/0114951 (Chou).
For claim 9, Jacobs does not teach the resonator losses are modified by using at least one active element and/or at least one passive element. However, Chou teaches at least one active element and/or at least one passive element for modifying the resonator losses (fig. 9, 922) in order to allow the system to operate in a pulsed manner ([0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the element of Chou with the device of Jacobs in order to allow the system to operate in a pulsed manner.
Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Particularly, Holl is cited to address the amended limitation of claim 1.
Applicant's arguments filed 4/21/2022 with respect to claim 8 has been fully considered but is not persuasive. Applicant asserts on page 5 at paragraph 2 that the same argument applies to claim 8, however, claim 8 has does not require the output coupling to be within the resonator as amended and argued for claim 1. The remaining claims are argued to be allowable due to their dependency on claim 1 at page 6, lines 11-12, but as claim 1 is not in condition for allowance the remaining claims cannot be deemed allowable due to their dependency. It is further noted that claims 8-11 do not depend from claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/Primary Examiner, Art Unit 2828